Name: Council Decision (EU) 2018/1015 of 13 July 2018 appointing two members and three alternate members, proposed by the Grand Duchy of Luxembourg, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2018-07-18

 18.7.2018 EN Official Journal of the European Union L 181/85 COUNCIL DECISION (EU) 2018/1015 of 13 July 2018 appointing two members and three alternate members, proposed by the Grand Duchy of Luxembourg, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Luxembourg Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the term of office of Ms AgnÃ ¨s DURDU and Mr Marc SCHAEFER. (3) Two alternate members' seats on the Committee of the Regions have become vacant following the end of the term of office of Ms Martine MERGEN and Mr Pierre WIES. (4) An alternate member's seat has become vacant following the appointment of Mr Tom JUNGEN as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Tom JUNGEN, Maire de la Commune de Roeser,  Ms Romy KARIER, Conseiller communal de la Commune de Clervaux; (b) as alternate members:  Mr Jeff FELLER, Echevin de la Commune de la VallÃ ©e de l'Ernz,  Ms Liane FELTEN, Conseiller communal de la Commune de Grevenmacher,  Ms CÃ ©cile HEMMEN, Maire de la Commune de Weiler-la-Tour. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 July 2018. For the Council The President H. LÃ GER (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).